DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final filed 07/11/2022. 
The Status of the Claims are as follows: 
Claims 1, 6 and 15 have been amended;
Claims 1-15 are pending and have been examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 limitation "said bottom panel section" in line 10 of the Claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cargo Gear (Cargo) 
https://www.cargogear.com/infolib.aspx?lookup=MSZTOTEXS&image=mstotexsBottomBjpg accessed on February 4, 2022; Captured by Wayback Machine on 12/05/2008. 

Regarding Claim 1 Cargo discloses, a container with a waterproof bottom (Fig. 1) comprised of: 
a hollow main body (Fig. 2) having an upright wall (Fig. 2) that encloses a space (Fig. 2) inside of the wall (Fig. 2), said wall having a top part and a bottom part; and 
a bottom section made of a waterproof material (Fig. 1) having a bottom portion (Fig. 1) and a side portion (Fig. 1), the side portion (Fig. 1) having a top area (Fig. 1) and a bottom area (Fig. 1), 
wherein said side portion top area (Fig. 1) overlaps said bottom part (Fig. 2) of said wall (Fig. 2), and has a channel (Fig. 1) therein around the side portion of said top area (Fig. 1), and stitching (Fig. 1) in said channel (Fig. 1) connecting said bottom section (Fig. 1) to said bottom part (Fig. 2) of said body (Fig. 2) so as to form the enclosed space (Fig. 2).

    PNG
    media_image1.png
    1027
    749
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1043
    838
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    1036
    752
    media_image3.png
    Greyscale

Regarding Claim 2 Cargo discloses the invention as described above. Cargo further discloses said main body portion is made of a flexible material. (Fig. 1)

Regarding Claim 3 Cargo discloses the invention as described above. Cargo further discloses said material is canvas. (Fig. 1)

Claims 6-8, 10-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seiders et al. (US 20180242701; Seiders)

Regarding Claim 6 Seiders discloses a method of making a container with a waterproof bottom comprised of the following steps in any order: 

making an upper body (216) of a flexible material having a bottom portion so as to produce a hollow section therein, and making a separate bottom section (Fig. 1) of the same flexible material (par 32); 
providing a molded base (215) of a rubber-like material having a bottom panel (226) and integral encircling upstanding sides (221), said sides (221) having a channel in an outer portion of said sides (221);  (par 36-38)
attaching the bottom section to the molded base (215); (par 36)
placing a last that has a shape complimentary to the bottom section (Fig. 1) onto the bottom panel section of the bottom section; 
vulcanizing the rubber-like material to form a unitary bottom having an upper portion, removing said last; (par 36-38)
inserting the bottom portion of said upper body (216) into the upper portion of said unitary bottom (215); and 
stitching the upper portion of said unitary bottom to the bottom portion of said upper body through the channel. (par 38)

Regarding Claim 7 Seiders discloses the invention as described above. Seiders further discloses a material lining (219) inside of the bottom portion. (Fig. 4b; par 36-38)

Regarding Claim 8 Seiders discloses the invention as described above. Seiders further discloses said material lining (219) is of the same type of flexible material out of which said main body part is made, said material is polyester. (par 33; 38)

Regarding Claim 10 Seiders discloses the invention as described above. Seiders further discloses said bottom section is comprised of a bottom fabric piece (502). (par 35)

Regarding Claim 11 Seiders discloses the invention as described above. Seiders further discloses said bottom section further includes a rubber bottom panel that has been cut to fit bottom fabric piece (502) and has been cemented thereto. (par 35-36)

Regarding Claim 12 Seiders discloses the invention as described above. Seiders further discloses said bottom section has been vulcanized. (par 33-38)

Regarding Claim 14 Seiders discloses the invention as described above. Seiders further discloses a diameter of said upstanding sides is slightly larger than a diameter of said upper body so that said upper body can fit inside said upstanding sides. (Fig. 4b)

Regarding Claim 15 Seiders discloses a method of making a container with a waterproof bottom comprised of the following steps in any order: 
making an upper body (216) of a flexible material having an upper section and a lower section; (par 32)
providing a molded rubber-like material (215) having two parts, a bottom part (226) and an upstanding side part (221) encircling said bottom part (226), said upstanding side part (221) having a channel in an upper portion thereof; (par 36-38)
placing a complimentary shaped last onto the bottom part (226); (par 36-38)
attaching to said bottom part a flexible material with an adhesive; 
vulcanizing the rubber-like material (215) so that said bottom part (226) is attached to said upstanding side part (221); 
inserting the lower section of the upper body (216) into the vulcanized bottom part (226); (par 36-38) and 
stitching the bottom panel to the upper body through said channel. (par 38)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cargo Gear (Cargo) in view of Clough (US 20170006987)

Regarding Claim 4 Cargo discloses the invention as described above. Cargo further discloses a tote bag with a waterproof bottom (Figs. 1 and 2) where said main body portion is made of a flexible material.

However does not expressly disclose main body portion is made of a rigid material. 

Clough teaches a tote bag (10) with a waterproof (par 32) bottom (60) and further discloses a main body portion (50) is made of a rigid material (par 39) providing a water resistant main body for the purposes of improving the versatility of the container. (par 6)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the main body of the Cargo container to make the main body of a rigid material as taught by Clough since par 6 of Clough suggests that such a modification provides a water resistant main body for the purposes of improving the versatility of the container. 

Regarding Claim 5 Cargo discloses the invention as described above. Cargo further discloses said bottom section is made of rubber. 

However Cargo does not expressly disclose the bottom portion includes a common rubbery material that includes rubber and a polyester.

Clough teaches a tote bag (10) with a waterproof (par 32) bottom (60) and further discloses the bottom portion includes a common rubbery material that includes rubber and a polyester (par 39, 75-76) providing rigidity to the bottom portion for the purposes of improving the versatility of the container. (par 39)

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the bottom portion of the Cargo container to make bottom portion includes a common rubbery material that includes rubber and a polyester as taught by Clough since par 39 of Clough suggests that such a modification providing rigidity to the bottom portion for the purposes of improving the versatility of the container. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cargo Gear (Cargo) in view of Liu et al. (US 20120317837)

Regarding Claim 9 Cargo discloses the invention as described above. Cargo further discloses a waterproof connection between an upper body and a lower body. (Figs. 1 and 2)

However Cargo does not expressly disclose further including foxing that is cemented on the outside of side portion of the container.

Liu teaches connecting a waterproof connection between an upper body (100) and a lower body (110) and Liu further includes a foxing (par 28-30) providing a strong debris free waterproof connection improving the efficacy and the aesthetic of the connection. (par 3) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the waterproof connection between the upper body and lower body as taught by Cargo to include foxing that is cemented on the outside of the side portion of the container as taught by Liu since par 3 of Liu suggests that such a modification provides a strong debris free waterproof connection improving the efficacy and the aesthetic of the connection. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Seiders et al. (US 20180242701) in view of Liu et al. (US 20120317837)

Regarding Claim 13 Seiders discloses the invention as described above. Seiders further discloses a waterproof connection between the sides (221) and base (215). 

However Seiders does not expressly disclose attaching foxing to the upstanding sides of said molded base.

Liu teaches connecting a waterproof connection between a sides (100) and a bottom (110) and Liu further includes a foxing (par 28-30) providing a strong debris free waterproof connection improving the efficacy and the aesthetic of the connection. (par 3) 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the waterproof connection between the sides and a bottom as taught by Seiders to include foxing that is cemented on the sides and base of the container as taught by Liu since par 3 of Liu suggests that such a modification provides a strong debris free waterproof connection improving the efficacy and the aesthetic of the connection. 

Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 

Applicant’s Argument: Cargo does not disclose nor suggest the claim limitation of a top area of the side portion of the bottom section having a channel in the side portion. 
Examiner’s Response: As best seen in the color digital image through the Wayback Machine on December 5 
(https://web.archive.org/web/2008*/https://www.cargogear.com/infolib.aspx?lookup=MSZTOTEXS&image=mstotexsBottomBjpg) 

The Examiner considers the claimed channel to be the upper section of the bottom portion. The channel is distinguished from the bottom where, the bottom has triangular shapes and immediately above the triangular shapes a groove can be seen and immediately above groove is the channel where the stitching can be seen at the top portion of the channel. 

Applicant’s Argument: Seiders does not mention vulcanizing the rubber materials. 
Examiner’s Response: The Examiner understands the referenced injection and/or compression molding (par 37; 56) of rubber requires vulcanization preparation prior to the molding process. Additionally Seiders discloses the base is made of EVA which the Examiner understands is a vulcanized copolymer of ethylene and vinyl acetate a synthetic rubber. (Table 1)

Applicant’s Argument: Seiders does not disclose the making of a channel into which the stitching can be externally, easily, quickly and accurately applied. 
Examiner’s Response: Seiders discloses the base (225) can be secured to an upper body through the channel that houses foam (223) (par 37-39)

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the stitching can be externally, easily, quickly and accurately applied) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Therefore the Examiner has determined that the Applicant's arguments are not persuasive and the Examiner maintains that the teachings from Cargo and Seiders render the Applicant's claimed invention obvious over the prior art.

    PNG
    media_image4.png
    1043
    743
    media_image4.png
    Greyscale

	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731